IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


THE HOOPSKIRT LOFTS                : No. 589 EAL 2017
CONDOMINIUM ASSOCIATION            :
                                   :
                                   : Petition for Allowance of Appeal from
          v.                       : the Order of the Commonwealth Court
                                   :
                                   :
VAMSIDHAR VURIMINDI AND ANN        :
BORIS                              :
                                   :
                                   :
PETITION OF: VAMSIDHAR VURIMINDI   :

THE HOOPSKIRT LOFTS                : No. 590 EAL 2017
CONDOMINIUM ASSOCIATION            :
                                   :
                                   : Petition for Allowance of Appeal from
          v.                       : the Order of the Commonwealth Court
                                   :
                                   :
VAMSIDHAR VURIMINDI AND ANN        :
BORIS                              :
                                   :
                                   :
PETITION OF: VAMSIDHAR VURIMINDI   :

THE HOOPSKIRT LOFTS                : No. 591 EAL 2017
CONDOMINIUM ASSOCIATION            :
                                   :
                                   : Petition for Allowance of Appeal from
          v.                       : the Order of the Commonwealth Court
                                   :
                                   :
VAMSIDHAR VURIMINDI AND ANN        :
BORIS                              :
                                   :
                                   :
PETITION OF: VAMSIDHAR VURIMINDI   :

THE HOOPSKIRT LOFTS                : No. 592 EAL 2017
CONDOMINIUM ASSOCIATION            :
                                   :
                                        : Petition for Allowance of Appeal from
            v.                          : the Order of the Commonwealth Court
                                        :
                                        :
VAMSIDHAR VURIMINDI AND ANN             :
BORIS                                   :
                                        :
                                        :
PETITION OF: VAMSIDHAR VURIMINDI        :

THE HOOPSKIRT LOFTS                     : No. 593 EAL 2017
CONDOMINIUM ASSOCIATION                 :
                                        :
                                        : Petition for Allowance of Appeal from
            v.                          : the Order of the Commonwealth Court
                                        :
                                        :
VAMSIDHAR VURIMINDI AND ANN             :
BORIS                                   :
                                        :
                                        :
PETITION OF: VAMSIDHAR VURIMINDI        :

THE HOOPSKIRT LOFTS                     : No. 594 EAL 2017
CONDOMINIUM ASSOCIATION                 :
                                        :
                                        : Petition for Allowance of Appeal from
            v.                          : the Order of the Commonwealth Court
                                        :
                                        :
VAMSIDHAR VURIMINDI AND ANN             :
BORIS                                   :
                                        :
                                        :
PETITION OF: VAMSIDHAR VURIMINDI        :

THE HOOPSKIRT LOFTS                     : No. 595 EAL 2017
CONDOMINIUM ASSOCIATION                 :
                                        :
                                        : Petition for Allowance of Appeal from
            v.                          : the Order of the Commonwealth Court
                                        :
                                        :
VAMSIDHAR VURIMINDI AND ANN             :
BORIS                                   :
                                        :

[589 EAL 2017, 590 EAL 2017, 591 EAL 2017, 592 EAL 2017, 593 EAL 2017, 594 EAL
                    2017, 595 EAL 2017 and 596 EAL 2017] - 2
                                         :
PETITION OF: VAMSIDHAR VURIMINDI         :

THE HOOPSKIRT LOFTS                      : No. 596 EAL 2017
CONDOMINIUM ASSOCIATION                  :
                                         :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Commonwealth Court
                                         :
                                         :
VAMSIDHAR VURIMINDI AND ANN              :
BORIS                                    :
                                         :
                                         :
PETITION OF: VAMSIDHAR VURIMINDI         :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of July, 2018, the Petition for Allowance of Appeal is

DENIED.




[589 EAL 2017, 590 EAL 2017, 591 EAL 2017, 592 EAL 2017, 593 EAL 2017, 594 EAL
                    2017, 595 EAL 2017 and 596 EAL 2017] - 3